Title: C. W. F. Dumas to William Short, 2 March 1787
From: Dumas, Charles William Frederick
To: Short, William



Monsieur
LaHaie 2e Mars 1787

J’ai l’honneur de vous adresser l’incluse pour le Congrès, toujours ouverte, ainsi que celles qui suivront, afin que S. E. M. Jefferson ait la satisfaction à son retour de voir ce que vous jugerez à propos d’en noter ou extraire pour le tenir au courant des affaires de ce pays.
Je suppose, Monsieur, que vous savez ce que c’est que l’Ouverture dont je parle dans l’incluse. Mais il est de mon devoir, tant envers, Mr. Jefferson qu’envers d’autres à qui je dois le secret de vous prier de me marquer très clairement et promptement que vous le savez, afin que je puisse non seulement vous écrire plus explicitement là-dessus moi-même, mais aussi vous adresser une Lettre qu’on écrira peut-être à ce sujet à Mr. Jefferson, pour qu’il puisse, ou vous, Monsieur, pendant son absence, donner connoissance au Congrès du contenu par le paquebot qui partira du Havre le 25 de ce mois.
Veuillez me faire part des bonnes nouvelles que vous aurez  de la santé de Mr. Jefferson, et de lui faire parvenir mes voeux à cet égard et mes respects. Mr. Massey est-il toujours à Paris? Il a, avec vous, les meilleurs complimens de ma famille et de celui qui a l’honneur d’être, avec la plus parfaite estime et considération, Monsieur, Votre très-humble & très obéissant serviteur

C W F Dumas

